DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the instant Response of 8/8/2022, Applicant’s Representative argues that the amendments of the laser ranging feature in sole independent claim 1 are not disclosed or taught by the cited art. 
This assertion is rejected such that the outstanding rejections are maintained.
First, neither Chen or Kawai were cited for the laser ranging feature, rather Hagene was cited for teaching laser ranging features.
Applicant’s Representative argues that Hagene fails to disclose measuring the position of the target-this is generally rejected-but primary reference Chen was cited for the graphing of the pipe and thus the position of the target. Graphing target relative to a device measures the position of the target, and also a distance relative to a position of the body; further Hagene Figure 2 also shows this determination of distance to target.
Thus this argument is rejected as technically incorrect.
	Applicant’s Representative further argues (at page 13 of the instant Response) that the laser ranging features of Hagene are incompatible with Chen and Kawai. This is wholly rejected-the laser illumination of Hagene as combined with a camera as per Chen is well known and understood by one of skill in the art, and it would require no inventiveness or undue effort to augment the system of Chen with laser illumination.
Drawings
The objections to the drawing are withdrawn based on Applicant’s representation, which are taken at face value without confirmation.

Specification
MAINTAINED: The title of the invention is (remains) not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Namely the title should indicate remote robot detection features to allow the application to be categorized.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Namely claim 8 depends from claim 6, in which the image display unit is, and can only be, interpreted as an image output or relay unit; however, claim 8 specifies that the image display unit is a physical display, which is not possible per claim 6. Thus, claim 8 impermissibly conflicts with and redefines image display unit, and as such does not further limit the term, and implicitly changes the limitations of the term. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 208595354) in view of Kawai (US 2019/0250060), in further view of Hagene (US 2003/0198374).

Regarding claim 1, Chen discloses an image detection system, for detecting conditions inside a hole or a tube, (Title, pipeline inspection robot is the same) the system comprising: a body, (Detailed Description paragraph 2, shaft 2 provides a robot body backbone) comprising a rod body (Detailed Description paragraph 2, shaft 2 is the rod body) having a detection terminal, (Detailed Description paragraph 2, camera 4 provides a detection terminal) and at least one fixing unit fixed at the rod body; (Detailed Description paragraph 8, telescoping legs 102 center the robot in pipe, thus fixing robot position) a movement module; (Detailed Description paragraph 8, driving wheel 104 forms part of driving mechanism 1) and a detection module, provided at the detection terminal of the rod body, (Detailed Description paragraph 5, illumination camera 4 coupled to rod at terminal) the detection module comprising a plurality of imaging units, (Detailed Description paragraph 5, illumination camera 4 has six CCD cameras) a detection unit (Detailed Description paragraph 5, each CCD imager has a detection terminal on the backend) and a 10control unit, (Detailed Description paragraph 5, six CCD imagers linked by control unit at camera unit 4) wherein the imaging units are arranged at the detection terminal in a manner of surrounding the rod body, the imaging units obtain images inside the hole or the tube, (Detailed Description paragraph 5, six CCD imagers are arranged around circumference of circular camera 4 to obtain inner wall images of pipe) the movement module moves the body inside the hole or the tube, (Detailed Description paragraph 8, traveling mechanism 1 moves robot inside pipeline) and the detection unit obtains size and position information of a detection target, thereby achieving detection and measurement of damaged holes or cracks inside 15the hole or the tube, or conditions inside the hole or the tube. (Detailed Description paragraph 13, the camera is used to obtain a scene graph of the pipeline, which detects condition of graphed pipe section, including cracks/holes)
While Chen illustrates a remote connection to a remote installation, (Figure1) thus empirically requiring a connection terminal at the robot, Chen fails to identically disclose a control 5terminal, where the movement module is provided between the detection terminal and the control terminal.
Chen further fails to identically disclose wherein a position of a target and a distance of a travel position of the body are measured by a laser ranging apparatus.
In the same context of an interior robot, Kawai teaches a control 5terminal. (paragraphs 0033/0035, figure 1, terminal 40, control terminal 40 provided on back of robot) Thus when the rear control terminal of Kawai applied to Chen with forward camera, this results in where the movement module is provided between the detection terminal and the control terminal. Further Kawai teaches the same. (Figure 1, movement wheels 13 provided between remote terminal 40 and camera 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position the remote terminal at the backend of the robot because remote terminals have traditionally been positioned on the back of linear robots to allow for optimum communication with the remote station, especially in instances of physical couplings to the terminal. 
In addition, Hagene teaches wherein a position of a target and a distance of a travel position of the body are measured by a laser ranging apparatus. (paragraph 0042 in conjunction with figure 2, laser light ranging with cameras used to detect profile of pipe interior including holes/obstructions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use laser ranging per Hagene in the pipe robot of Chen because Hagene teaches that laser ranging does not require current induction into the pipe, and does not require physical contact for pipe profiling, thereby also allowing the robot to operate faster in inspection. (paragraph 0013) Further, laser ranging for detecting pipe deterioration was well known to those of skill in the art and commonly used for the same before the effective filing date of the instant application.
Regarding claim 2, Chen discloses wherein the movement module comprises at least one link rod unit, (it is unclear if this is meant to include a set of deployable arms or a linked pair of arms, per the disclosure and figure 3, this is interpreted as the set of deployable arms; Detailed Description paragraph 8, set of deployable arms 102 is the same) a plurality of rollers provided on one end of the link rod unit, (Detailed Description paragraph 8, multiple sets of wheels 103/104) and a driver unit connected to the rollers. (Detailed Description paragraph 10, motor drives wheels)
Regarding claim 3, Chen discloses wherein the link rod unit is adjustable according to a size of the hole or the tube that is measured, thereby placing the body at a center position of the hole or the tube. (Detailed Description paragraph 9, link arms 102 extend to position robot in pipe, may be at center position-shown figure 1)
Regarding claim 4, Chen discloses wherein the movement module moves 5inside the hole or the tube through the rollers. (Detailed Description paragraph 9, motor drives wheels to move robot in pipe)
Regarding claim 6, Chen discloses wherein the detection module comprises an image display unit. (first, if the image display unit is a display, it cannot be part of the detection module; thus this is interpreted as a data output for image display; figure 1 shows a remote display at 11 for displaying pipe images/data, and a wireless connection from the robot to the remote control center, thus requiring an image display unit at the robot to output the images to the display)
Regarding claim 10, (depending from claim 6) Chen discloses the image display unit obtains the conditions inside the hole or the tube, (as per claim 6, it is uncertain if this is the display or robot connection to remote display, figure 1 shows a wireless connection to a remote display at 11, requiring a display output unit at the robot for outputting images to the remote site) and the detection module is moved by the movement module to arrive at a position of a target, achieving detection and measurement of the damaged holes or the cracks inside the hole or the tube, or the conditions inside the hole or the tube. (Detailed Description paragraphs 10 and 13, camera moved by traveling mechanism 1 to graph a portion of the pipe which is interpreted as recited target for pipe decay)
While Chen discloses a robot with multiple components empirically controlled by a controller at the robot, (Figure 1) and also controllers for the camera, Chen fails to identically disclose wherein the control unit is electrically 5connected to the movement module and the detection module.
However, Kawai teaches wherein the control unit is electrically 5connected to the movement module and the detection module. (shown figure 2, controller of robot a main controller 15 controlling movement 14 and image elements 11) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have a main robot controller per Kawai in the robot of Chen because main robot controllers are well known in robotic design, and further the robot system elements of Chen empirically requires a main controller for operation as would be known to one of skill in the art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kawai, in further view of Hagene, in yet further view of Sanchez (US 2018/0202944).

. Regarding claim 5, Chen discloses wherein the detection module comprises a lighting unit. (Detailed Description paragraph 3, two lamps are provided per CCD sensor) 
Chen fails to disclose having a fixing terminal formed on one side of the lighting unit and a lighting operating terminal formed on another side of the lighting unit, and the lighting unit is movably coupled at the fixing unit 10through the fixing terminal.
	As a matter of claim interpretation, from the figures, these features are interpreted that the sensing module may be coupled to robot body with the recited terminals.
Thus Sanchez teaches having a fixing terminal formed on one side of the lighting unit and a lighting operating terminal formed on another side of the lighting unit, and the lighting unit is movably coupled at the fixing unit 10through the fixing terminal. (Shown Figure 1, sensing head 30 is longitudinally coupled to robot body 22 via terminal 31 at fixing element 24-see paragraph 0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the sensing head configuration of Sanchez to the robot of Chen, because Sanchez teaches such a configuration allows for sensing the circumference of the interior surface, (paragraph 0022) and further, such a sensor head configuration was well known and common in pipe inspection robots prior to the effective filing date of the instant application, as understood by those of skill in the art. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kawai, in further view of Funada (US 2018/0164177).

Regarding claim 8, Chen and Kawai fail to disclose the recited; however Funada teaches wherein the image display unit is a light- 10emitting diode (LED) screen. (paragraph 0026 LED display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an LED display per Funada as the remote display 11 of Chen because LED displays are well known types of displays for display to those of skill in the art before the effective filing date of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Urbanski (US 2018/0031166) provides a pipe inspection robot.
Farkavee (US 2012/0197440) provides a pipe inspection robot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                             	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
September 6, 2022